IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


TRI QUOC DU,                           : No. 152 MM 2014
                                       :
                 Petitioner            :
                                       :
                                       :
          v.                           :
                                       :
                                       :
PENNSYLVANIA BOARD OF LAW              :
EXAMINERS,                             :
                                       :
                 Respondent            :


                                   ORDER


PER CURIAM
    AND NOW, this 12th day of January, 2015, the Petition for Review is DENIED.